UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number 000-23740 INNOTRAC CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-1592285 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6465 East Johns Creek, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 584-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes x No o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Outstanding at May 7, 2012 Common Stock $.10 par value per share 13,010,440 Shares (includes 675,637 restricted shares) INNOTRAC CORPORATION INDEX Page Part I. Financial Information Item 1. Consolidated Financial Statements: 2 Condensed Consolidated Balance Sheets at March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risks 22 Item 4. Controls and Procedures 22 Part II. Other Information Item 6. Exhibits 23 Signatures 24 1 Part I – Financial Information Item 1 – Financial Statements The following condensed consolidated financial statements of Innotrac Corporation, a Georgia corporation (“Innotrac” or the “Company”), have been prepared in accordance with the instructions to Form 10-Q and, therefore, omit or condense certain footnotes and other information normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments are of a normal and recurring nature, except those specified as otherwise, and include those necessary for a fair presentation of the financial information for the interim periods reported.Results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results for the entire year ending December 31, 2012.These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s 2011 Annual Report on Form 10-K, which is available on our website at www.innotrac.com. 2 INNOTRAC CORPORATION and SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2012 December 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $99 at March 31, 2012 and $97 at December 31, 2011) Inventories, net Prepaid expenses and other Total current assets Property and equipment: Computers, machinery and equipment Furniture, fixtures and leasehold improvements Less accumulated depreciation and amortization ) ) Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Line of credit - Accrued salaries Equipment lease payable Accrued expenses and other Total current liabilities Noncurrent liabilities: Deferred compensation Equipment leases payable Other noncurrent liabilities Total noncurrent liabilities Commitments and contingencies (see Note 5) - - Shareholders’ equity: Preferred stock: 10,000,000 shares authorized, $0.10 par value, no shares issued or outstanding - - Common stock: 50,000,000 shares authorized, $0.10 par value, 13,010,440 issued and outstanding at March 31, 2012 13,035,440 issued and outstanding at December 31, 2011 Additional paid-in capital Accumulated other comprehensive loss (2
